UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-20972
                         Summary Calendar


    RICHMOND SHIPPING COMPANY LTD; EAST COAST MARINE CO LTD,

                                              Plaintiffs-Appellees,

                               and

  THE WEST OF ENGLAND SHIP OWNERS MUTUAL INSURANCE ASSOCIATION
                       (LUXEMBOURG); ET AL

   THE WEST OF ENGLAND SHIP OWNERS MUTUAL INSURANCE ASSOCIATION
 (LUXEMBOURG); RIISE SHIPPING INC; SUDERMAN AND YOUNG TOWING CO;
    HOUSTON SHIP REPAIR INC; CMP COATINGS INC; HAMBURG SHIPPING
   SERVICES GMBH, INC; CERTAIN UNDERWRITERS AT LLOYD’S, LONDON;
 UNIVERSAL COOPERATIVES INC; BRITANNIA MARINE SERVICES LIMITED;
           PORT OF HOUSTON AUTHORITY; BANCO SANTANDER SA

                                     Intervenor Plaintiffs-Appellees


                              VERSUS


                       MANUEL G PENA LOPEZ,

                                                   Movant-Appellant

                               and

  RAFAEL A BARRIOS; ALVARO L BUSTILLO; SERGIO CAMARGO; ISMAEL E
HERNANDEZ U; CARLOS M SALGADO; ISMAEL E SARMIENTO; HUGO R TERAN;
LUIS IGNACIO ARBOLEDA; GREGORIS CAMPO M; EDUARDO CERVANTES C; HENRY
D LA VICTORIA; LEONARDO ESPITIA R; ROBERT R GUERRERO A; ERNESTO
GUZMAN C; ALVARO GUZMAN P; CLARENCE HOOKER A; CARLOS LOPEZ F; LUIS
G OVIEDO T; MARIO QUINTERO U; FRANCISCO J RIVERA S; OTTO N F
STADLIN Z; MARIO VALDERAMA M; HUGO A VALERO V; JAIME VILLEGAS M

                                                         Appellants

                               and
MASTER OF M/V RIO ATRATO, her Engines Tackle Appurtenances etc in
rem; LINEAS AGROMAR SA, in personam

                                                   Defendants-Appellees.



             Appeal from the United States District Court
              For the Southern District of Texas, Houston
                              (H-98-CV-3950)


                             November 3, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Appellants, Colombian nationals and members of the crew of the

M/V RIO ATRATO while owned by Lineas Agromar S.A., appeal from a

district court’s final judgment disbursing sale proceeds of the

vessel.   The M/V RIO ATRATO was seized and sold, and a number of

claimants,     including   Appellants,   intervened.   Appellants   were

awarded a total of $136,962.26, representing pre-seizure wages and

post-seizure custodia legis expenses, which they now appeal.

      First, we find that this court has jurisdiction. Although the

M/V RIO ATRATO has been sold, “the Court of Appeals is not divested

of jurisdiction by the prevailing party’s transfer of the res from

the district.”     Republic National Bank of Miami v. United States,

506 U.S. 80, 88-9 (1992).     We also find that the “useless judgment”




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 99-20972
                                     -3-

exception does not apply.         See id. at 85 (noting a “useless”

exception “where the release of the property would render the

judgment ‘useless’ because ‘the thing could neither be delivered to

the libellants, nor restored to the claimants.’” This exception is

very limited, only applying where the judgment will have no effect

whatsoever.).

      Second, we review a district court’s findings of facts for

clear error.        Associated Metals & Minerals Inc. v. Alexander’s

Unity M/V, 41 F.3d 1007, 1010 (5th Cir. 1995). Accordingly, we find

no clear error in the district court’s award of $20,889.29 for a

preferred maritime lien wage claim.           Appellants did not present

evidence sufficient to support a higher award.          Although they rely

on   certain   judicial    admissions    by   another   party,   “[f]actual

assertions     in   pleadings   are   judicial   admissions   conclusively

binding [only] on the party that made them.”        Morales v. Department

of Army, 947 F.2d 766, 769 (5th Cir. 1991)(emphasis added).

      Finally, custodia legis expenses are reviewed for abuse of

discretion.     Associated Metals & Minerals Inc., 41 F.3d at 1010.

Although Appellants argue that the district court committed a

clerical error with respect to the calculation of the crew’s wages,

we, however, do not find an abuse of discretion in the custodia

legis award.    See In the Matter of Kingstate Oil, 815 F.2d 918, 922

(5th Cir. 1987).

AFFIRMED.
No. 99-20972
     -4-